 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DALE OWEN DUSTIN,                                  Case No. 1:19-cv-00989-LJO-SAB (PC)
12                       Plaintiff,                      ORDER VACATING ORDER TO SHOW
                                                         CAUSE ISSUED SEPTEMBER 16, 2019
13           v.
                                                         (ECF No. 12)
14    KERN VALLEY STATE PRISON
      PERSONNEL,                                         ORDER GRANTING PLAINTIFF
15                                                       ADDITIONAL TIME TO FILE
                         Defendant.                      APPLICATION TO PROCEED IN FORMA
16                                                       PAUPERIS OR PAY FILING FEE
17

18          Plaintiff Dale Owen Dustin is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20          On June 26, 2019, Plaintiff initiated the instant action in the United States District Court

21   for the Northern District of California. (ECF No. 1.) On July 17, 2019, the instant action was

22   transferred to this Court. (ECF No. 4.) On July 22, 2019, the Court ordered Plaintiff to either

23   submit an application to proceed in forma pauperis, or, in the alternative, pay the $400.00 filing

24   fee for this action, within forty-five days of the date of service of the order. (ECF No. 7.)

25   Plaintiff failed to submit an application to proceed in forma pauperis or pay the $400.00 filing fee

26   within 45 days after service of the July 22, 2019 order.

27          Therefore, on September 16, 2019, the Court issued an order to show cause directing

28   Plaintiff to either file an application to proceed in forma pauperis, pay the $400.00 filing fee for
                                                        1
 1   this action, or show cause in writing why this action should not be dismissed for failure to comply

 2   with the Court’s July 22, 2019 order. (ECF No. 12.)

 3          On October 7, 2019, Plaintiff filed a written response to the order to show cause. (ECF

 4   No. 13.) In his response, Plaintiff states that he has submitted his application to proceed in forma

 5   pauperis to the Kern Valley State Prison trust office three separate times, requesting that the trust

 6   office attach a certified copy of his prison trust account statement for the previous six months to

 7   his in forma pauperis application and then mail both the application and the certified trust account

 8   statement in the pre-addressed envelope to this Court.

 9          However, Plaintiff does not need to submit a certified copy of his prison trust account

10   statement as a part of his application to proceed in forma pauperis. Instead, Plaintiff should

11   completely fill out the portions of the attached application to proceed in forma pauperis by a

12   prisoner form required to be completed by CDCR incarcerated prisoners and then submit the

13   completed application to the Court. Once the Court receives Plaintiff’s completed application to

14   proceed in forma pauperis, the Court itself will obtain a certified copy of Plaintiff’s prison trust

15   account statement directly from Kern Valley State Prison.

16          Therefore, the Court finds that the interests of justice require that Plaintiff be granted a

17   thirty (30) day extension of time to file a completed application to proceed in forma pauperis or

18   pay the $400.00 filing fee for this action. In light of the extension of time, the order to show

19   cause issued on September 16, 2019 is hereby vacated.

20          Accordingly, IT IS HEREBY ORDERED that:
21          1.      The order to show cause issued on September 16, 2019, (ECF No. 12), is

22                  VACATED;

23          2.      In the interest of justice, Plaintiff is granted thirty (30) days from the date of

24                  service of this order to either:

25                  a.      Submit a completed application to proceed in forma pauperis; OR

26                  b.      Pay the $400.00 filing fee for this action;
27          3.      The Clerk of the Court shall send Plaintiff a blank application to proceed in forma

28                  pauperis by a prisoner; and
                                                        2
 1            4.      No requests for extension of time will be granted without a showing of good

 2                    cause;

 3            5.      Plaintiff is warned that failure to comply with this order will result in a

 4                    recommendation to the District Judge that this action be dismissed for failure to

 5                    pay the filing fee, failure to obey a court order, and failure to prosecute.

 6
     IT IS SO ORDERED.
 7

 8   Dated:        October 8, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
